Citation Nr: 0837262	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  08-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran had active service 
from  February 1951 to February 1953, with foreign service 
from August 1952 to January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran also requested a Travel Board hearing in 
connection with the current case.  The hearing was 
subsequently scheduled and held in September 2008 before the 
undersigned Veterans Law Judge (VLJ).  The veteran testified 
at the hearing and the transcript is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in August 1999.  
The veteran did not appeal this decision and, therefore, this 
decision is final.

2.  The evidence received subsequent to the August 1999 RO 
decision includes VA treatment records, private treatment 
records, and hearing testimony, which included specific 
information about the veteran's PTSD; this evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The RO's August 1999 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has been presented since the 
August 1999 decision denying the veteran's service connection 
claim for PTSD; thus, this claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied the veteran's claim of entitlement 
to service connection for PTSD in a rating decision dated 
August 1999 on the basis that the veteran did not have 
currently diagnosed PTSD.  The veteran was notified of this 
decision that same month and did not appeal.  Thus, the 
decision is final.

The veteran sought to reopen his claim of entitlement to 
service connection for PTSD by way of a statement received at 
the RO in December 2005.  The RO denied the veteran's claim 
by way of the August 2006 rating decision currently on 
appeal, noting that there was no new and material evidence of 
record linking the veteran's currently diagnosed PTSD to an 
in-service stressor.  The veteran was notified of this 
decision in September 2006 and he timely perfected this 
appeal.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the August 1999 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has 
been received. 

The evidence of record at the time of the August 1999 
decision consisted of the veteran's service treatment records 
(STRs), post-service VA treatment records, and private 
treatment records.  The evidence now of record includes 
additional VA treatment records, private treatment records, 
and hearing testimony.

The Board notes that the veteran's claim was previously 
denied in June 1999 on the basis that there was no evidence 
of record showing that the veteran had currently diagnosed 
PTSD.  Thus, the evidence submitted after the August 1999 
final decision must relate to this fact.  The veteran 
subsequently underwent private psychiatric testing in October 
2005 and September 2008, and was diagnosed as having PTSD.  
A. Todaro, Ph.D., linked the veteran's PTSD to his in-service 
"cold weather trauma," among other events.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the October 2005 and September 2008 
private treatment notes constitute new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for PTSD.  Thus, the claim of entitlement 
to service connection for PTSD is reopened.    




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted.


REMAND

As noted above, the Board reopened the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
the evidence of record, including the private medical 
opinions dated October 2005 and September 2008 from A. 
Todaro, Ph.D., suggested that the veteran's PTSD was the 
result of his cold weather injuries and combat exposure in 
Korea.  Regrettably, a remand is required for additional 
evidentiary development in light of the other evidence of 
record. 

As a preliminary matter, the Board notes that the veteran was 
not provided with a duty-to-inform notice that complied with 
the Veterans Claims Assistance Act (VCAA).  Thus, the veteran 
should be provided complete notification of the information 
and evidence needed to substantiate a service connection 
claim for PTSD.  In addition, the veteran should be informed 
that he can submit alternate sources of evidence in support 
of his claimed in-service stressors.

The veteran contends in this case that his PTSD is related to 
service, and in particular, to stressful events he 
experienced while stationed in Korea.  According to the 
veteran, one such stressful event included sustaining cold 
weather injuries to his extremities.  The Board notes that 
the veteran was granted service connection for residuals of 
cold weather injuries in August 2008.  As such, the Board 
finds that no additional corroboration is required with 
respect to this stressor.

The veteran also asserts that he was subjected to sniper 
attacks and mortar fire while running "lines [with the 45th 
Signal Company] between the different Regiments and Co."  To 
date, the veteran has not provided VA with sufficient 
evidence to show that he or his unit was engaged in combat 
while stationed in Korea.  Therefore, the RO should contact 
the veteran and request that he provide information specific 
enough to allow VA to corroborate the veteran's alleged 
combat stressors.  In particular, the veteran should furnish 
the approximate month and year, within a two month period, as 
well as location of the alleged stressors.  The veteran 
should also be informed that it is to his benefit to provide 
as specific dates as possible.  Absent specific information 
that could be used to corroborate the veteran's alleged 
combat stressors, the veteran should be informed that VA is 
not obligated to continue its search for such information.

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § 
C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran was afforded VA Compensation and Pension (C&P) 
examinations in June 1999 and July 2008 in connection with 
his claim.  In each case, VA examiners found that the veteran 
did not meet the clinical criteria for a diagnosis of PTSD.  
Rather, the veteran was diagnosed as having adjustment 
disorder with depressed mood or dysthymic disorder.  The 
examiners linked these diagnoses to the death of the 
veteran's wife and/or to his retirement from the work force, 
rather than his period of active duty.     

As discussed previously, Dr. Todaro submitted private medical 
opinions in support of the veteran's claim in October 2005 
and September 2008.  Specifically, Dr. Todaro concluded that 
the veteran had PTSD and that this psychiatric condition was 
the result of his cold weather injuries and combat exposure 
in Korea.  Consequently, the Board finds that a new VA 
examination is needed to resolve the discrepancies created by 
the VA and private medical opinions in this case.

Moreover, the RO should contact the veteran and request that 
he identify all VA and non-VA sources of treatment for his 
PTSD.  In particular, the RO should request that the veteran 
provide (or authorize VA to obtain) any and all private 
treatment records from A. Todaro, Ph.D., dated October 2005 
to the present that pertain to the veteran's treatment for 
PTSD.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for PTSD.  
The letter must also inform the veteran 
that he can submit alternate sources of 
records, such as "buddy statements," to 
corroborate his claimed in-service 
stressors.  

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his PTSD.   In 
particular, the RO should ask the veteran 
to provide (or authorize VA to obtain) any 
and all treatment records from A. Todaro, 
Ph.D., dated October 2005 to the present 
that pertain to the veteran's treatment 
for PTSD.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  The RO should also contact the veteran 
and request that he provide information 
specific enough to allow VA to corroborate 
the veteran's alleged combat stressors.  
In particular, the veteran should furnish 
the approximate month and year, within a 
two month period, as well as location of 
the alleged stressors.  The veteran should 
also be informed that it is to his benefit 
to provide as specific dates as possible.  
Absent specific information that could be 
used to corroborate the veteran's alleged 
combat stressors, the veteran should be 
informed that VA is not obligated to 
continue its search for such information.

4.  If the veteran is able to provide the 
requested information discussed in the 
paragraph above, the RO should then 
prepare a letter asking the United States 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the veteran's 
alleged combat stressors in service.  If 
indicated by the JSRRC, the RO should 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA).   

If the veteran does not provide any 
additional information, the RO should 
nevertheless request information 
concerning the history/activities of the 
veteran's unit, from the appropriate 
agency, for a 60-day period during his 
service in Korea, which extended from 
August 1952 to January 1953, to assist in 
ascertaining whether the unit was engaged 
in combat.  

5.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for the scheduling of a PTSD examination.  
The examiner is asked to ascertain the 
nature of all psychiatric disabilities and 
proper diagnoses thereof, to include PTSD 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the veteran has PTSD 
related to a corroborated in-service 
stressor.  If not, the examiner is asked 
to comment on the private medical opinions 
from A. Todaro, Ph.D. dated October 2005 
and September 2008.  The examiner must 
provide a complete rationale for any 
stated opinion.

If the examiner concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the examiner is asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and 
specifically, to a confirmed stressor such 
as the veteran's cold weather injuries 
and/or other confirmed stressor(s).  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

If the examiner finds that the veteran has 
a psychiatric disorder other than PTSD, 
the examiner is asked to express an 
opinion as to whether the psychiatric 
disorder identified is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service, and specifically to his 
cold weather injuries.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


